DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the claim has been amended to include the allowable subject matter of claim 4. Therefore, claim 1 is now allowable with the same reason set forth in the previous office action.
Claims 3 and 5-7 depend on claim 1. Therefore, they are allowable.
Regarding independent claim 8, the claim has been amended to include the allowable subject matter of claim 11. Therefore, claim 8 is now allowable with the same reason set forth in the previous office action.
Claims 10 and 12-14 depend on claim 8. Therefore, they are allowable.
Regarding independent claim 15, the claim has been amended to include the allowable subject matter of claim 18. Therefore, claim 15 is now allowable with the same reason set forth in the previous office action.
Claims 17 and 19-21 depend on claim 15. Therefore, they are allowable.
A terminal disclaimer filed on 02/14/222 overcome the double patenting rejection. Therefore, claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643